           Case 2:20-cr-00348-KJD-DJA Document 30 Filed 07/20/21 Page 1 of 3



 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                       2:20-CR-348-KJD-DJA
 9                Plaintiff,                       Preliminary Order of Forfeiture
10         v.

11 SANTIAGO GONZALEZ,

12                Defendant.

13         This Court finds Santiago Gonzalez pled guilty to Count One of a One Count
14 Criminal Indictment charging him with felon in possession of a firearm in violation of 18

15 U.S.C. § 922(g)(1). Criminal Indictment, ECF No. 1; Change of Plea, ECF No. 27; Plea

16 Agreement ECF No.28.

17         This Court finds Santiago Gonzalez agreed to the forfeiture of the property set forth
18 in the Plea Agreement and the Forfeiture Allegation of the Criminal Indictment. Criminal

19 Indictment, ECF No. 1; Change of Plea, ECF No. 27; Plea Agreement, ECF No. 28.

20         This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2), the United
21 States of America has shown the requisite nexus between property set forth in the Plea

22 Agreement and the Forfeiture Allegation of the Criminal Indictment and the offense to

23 which Santiago Gonzalez pled guilty.

24         The following property is any firearm or ammunition involved in or used in any
25 knowing violation of 18 U.S.C. § 922(g)(1), and is subject to forfeiture pursuant to 18 U.S.C.

26 § 924(d)(1) with 28 U.S.C. § 2461(c):

27                1. Bushmaster XM15-E2S, .223 caliber rifle, serial number BK5063168;
28                2. Norinco 1911A1, .45 caliber pistol, serial number 526956;
            Case 2:20-cr-00348-KJD-DJA Document 30 Filed 07/20/21 Page 2 of 3



 1                    3. Colt 1911A1, .45 caliber pistol, serial number 757716;

 2                    4. PMAG magazine; and

 3                    5. any and all compatible ammunition

 4   (all of which constitutes property).

 5          This Court finds that on the government’s motion, the Court may at any time enter

 6   an order of forfeiture or amend an existing order of forfeiture to include subsequently

 7   located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and

 8   32.2(b)(2)(C).

 9          This Court finds the United States of America is now entitled to, and should, reduce

10   the aforementioned property to the possession of the United States of America.

11          NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

12   DECREED that the United States of America should seize the aforementioned property.

13          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory

14   rights, ownership rights, and all rights, titles, and interests of Santiago Gonzalez in the

15   aforementioned property are forfeited and are vested in the United States of America and

16   shall be safely held by the United States of America until further order of the Court.

17          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that if the value of

18   the property is less than $1,000, the government may serve every person reasonably

19   identified as a potential claimant in lieu of publication pursuant to Fed. R. Crim. P.

20   32.2(b)(6)(C) with Fed. R. Civ. P. Supp. Rule G(4)(a)(i)(A).

21          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual

22   or entity who claims an interest in the aforementioned property must file a petition for a

23   hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which

24   petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §

25   853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s

26   right, title, or interest in the forfeited property and any additional facts supporting the

27   petitioner’s petition and the relief sought.

28   ///
                                                     2
            Case 2:20-cr-00348-KJD-DJA Document 30 Filed 07/20/21 Page 3 of 3



 1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,

 2   must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,

 3   Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was

 4   not sent, no later than sixty (60) days after the first day of the publication on the official

 5   internet government forfeiture site, www.forfeiture.gov.

 6          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the

 7   petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

 8   Attorney’s Office at the following address at the time of filing:

 9                  Daniel D. Hollingsworth
                    Assistant United States Attorney
10                  James A. Blum
                    Assistant United States Attorney
11                  501 Las Vegas Boulevard South, Suite 1100
                    Las Vegas, Nevada 89101.
12

13          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice

14   described herein need not be published in the event a Declaration of Forfeiture is issued by

15   the appropriate agency following publication of notice of seizure and intent to

16   administratively forfeit the above-described property.

17          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

18   copies of this Order to all counsel of record.

19

20      Dated: 7/13/2021
                                                  KENT J. DAWSON
21                                                UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28
                                                      3
